Title: From John Adams to Isaac Gomez, 10 April 1820
From: Adams, John
To: Gomez, Isaac



Sir
Montezillo April 10th. 1820

your selection of a father for the use of his Children, are worthy to be presented by every father, to every Child—and deserve a place in every family, there is not an impure or mean thought in the whole Book—there is science Literature and taste in it enough to form the best Characters of Men and Women— It is a Collection of the Wisdom of Ages, and, of Nations—But I regret that you have wholly omitted Cicero whose works abound in the most excellent moral Political Philosophy especially his Offices—His Essay on old age, on Friendship—his dream of Scipio his Letter to his Brother Quintus about to take upon him the third time the Government of Asia—Tully deserves as conspicuous a place as Pythagoras—Plato Aristotle—or any others from whom you have extracted so many beautiful morsels—You have been a little too severe on the Law and Lawyers—you might have been as much so with as much propriety on Physicians or Divines, Merchants or Farmers—We can no more live without the Law, and Lawyers—than we can without air; Water,  fire, or Earth, we feel the benifit of them every hour of lives—You might as well satirize the air for its Storms, the Water because it sometimes rocks a Ship—the fire because it once burned buried Herculaneum—or the Earth because it sometimes quakes—I wish you had more generally refered to your Authorities—these however are very trivial faults—the Book has solid merit, and I wish it were in the hands of every Child who can read it—to me it shall be a Manual on my table—in which I can constantly find almost any of the most beautiful morsels, ancient and modern which would take me hours in rummageing Volumes to find without it—
Accept my best thanks for your valuable present, and my best wishes for your success—in the publication—I am Sir your humble Servant
John Adams